79 F.3d 1156
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Carlton Lee HUGHES, Defendant-Appellant.
No. 95-2244.
United States Court of Appeals, Tenth Circuit.
March 19, 1996.

Before PORFILIO, MCKAY, and KELLY, Circuit Judges.
ORDER AND JUDGMENT1
PORLILIO, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
This is an appeal from the denial of a motion to vacate or set aside a sentence under 28 U.S.C. § 2255.   The district court adopted the findings and recommendations of a magistrate judge which recommended dismissal.


3
After reviewing the briefs, we conclude the district court did not err.   We AFFIRM the judgment of the district court substantially for the reasons set forth in the findings and recommendations of the magistrate judge.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3